Citation Nr: 1117995	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-09 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of pension overpayment in the amount of $33,590.00, to include whether the income of the Veteran's spouse was countable. 

[The issue of entitlement to an increased evaluation for traumatic degenerative joint disease of the right knee currently evaluated as 10 percent disabling is addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision letter issued by the Committee on Waivers and Compromises (Committee) of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  The Muskogee, Oklahoma RO now has jurisdiction of this matter.

In September 2008 the Veteran testified before the undersigned Acting Veterans Law Judge. 

In February 2009 the Board remanded the issue on appeal for further development, specifically for the Veteran to provide an updated VA Form 5655 (Financial Status Report) and for the determination if the Veteran perfected appeals to whether the Veteran's spouse income should be included.  The Veteran was sent a letter on July 13, 2009 and a Supplemental Statement of the Case (SSOC) was issued in December 2010.  Therefore, the Board finds that the RO completed its part of the requested development and no further action on behalf of the RO and Board to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The overpayment debt in question was created when the Veteran was granted pension benefits after he failed to report his dependent spouse's income.  

2.  The actions of the Veteran are found to be the sole cause of the creation of the overpayment indebtedness in the amount of $33,590. 

3.  The Veteran and his spouse filed joint tax returns from 2000 to 2003 and the Veteran's spouse did not give a separate physical address until February 2004. 

4.  The recoupment of the debt cannot be found to deprive the Veteran of basic necessities given his failure to provide timely and complete information regarding his current living and dependency status.  

5.  The failure to make restitution in this case would result in unfair gain to the Veteran at the expense of the government and defeat the purpose of paying VA pension based on income.  


CONCLUSION OF LAW

The income of the Veteran's spouse was countable, and recovery of the overpayment of VA pension in the amount of $33,590.00 would not be contrary to the standards of equity and good conscience. 38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  

To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the notice provisions of VCAA are not applicable to claims involving waiver of recovery of VA overpayment indebtedness.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

II. Analysis

Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  

In other words, any indication that the Veteran committed fraud, misrepresentation of a material fact, or bad faith in connection with his or her receipt of VA benefits precludes the Board from granting a waiver of recovery of the overpayment.  This parallels the "clean hands" doctrine familiar in equity cases: only if the Veteran is free from all taint of fraud in connection with his or her claim for benefits may waiver on account of "equity and good conscience" be considered.  See Farless v. Derwinski, 2 Vet. App. 555, 556-57 (1992).  

The Court has defined bad faith as "a willful intention to seek an unfair advantage." Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  

Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  

Regardless of whether or not an originating agency has found fraud, misrepresentation, or bad faith so as to act as a bar to waiver of recovery of an overpayment, the Court has held that the Board is required to review that determination.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing fault of the debtor against Department of Veterans Affairs fault.  (3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).  

After a careful review of the Veteran's claims file the Board finds that a waiver of overpayment of pension benefits is not warranted.  Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  Effective December 1, 2009, the income limit for a spouse with two dependents was $14,827; the amount was increased to $15, 358 effective December 1, 2000, and $15,776 effective December 1, 2001.  It was increased to $15, 998 on December 1, 2002; then to $16, 335, effective December 1, 2003; and then $16, 777, effective December 1, 2004.  

Certain expenses may be deducted, or "excluded," from countable income.  Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  To be considered, the total expense must be in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  Also, VA pension payments under the authority of 38 U.S.C.A. Chapter 15 are excludable from income.

The July 2000 rating decision granted the Veteran entitlement to pension effective January 31, 2000.  By the way of an August 15, 2000 letter the Veteran was notified that starting February 1, 2000, he was entitled to $1,236 based on pension and that effective July 1, 2000, he was entitled to $0 since his annualized earned income exceeded the MAPR of $14,837 for a veteran with three dependents.  In an August 23, 2000, letter it was stated that the Veteran's pension benefits were reinstated and that starting July 1, 2000, he was entitled to $948 a month, it was to reflect the exact amount of income he received between June 25, 2000 and August 11, 2000 and that starting July 1, 2000, he was entitled to $1,236.  In making this determination the Veteran reported his income from July 1, 2000, as $3,450.  In June 2002 the Veteran was notified by the VA that he owed money to VA because the award was based on countable annual income of $3,450 and in January 2004 the Veteran was notified that his overpayment was $23,268 and withholdings were scheduled to begin in April 2004.  

In April 2004, the Veteran was notified that the VA resumed payment of Improved Pension benefits effective February 1, 2004 because his spouse's income was no longer being counted.  In April 2004, the Veteran requested a waiver of overpayment.  In a June 2004 decision the RO denied the Veteran's request for waiver of his pension benefit debt of $23, 2680.  The November 2004 Statement of the Case (SOC) stated that the total overpayment amount was $33,590.00; this was computed by finding that from February 1, 2000 to December 31, 2003, the amount was $23,268 and then $10,322 from January 1, 2003 to March 31, 2004.

Throughout the pendency of the appeal the Veteran has asserted that he should be granted a waiver of overpayment on two bases.  The first basis was that it would create a hardship; on his March 2005 VA-9 Substantive Appeal, the Veteran stated that he was on the verge of losing his home and he had a 12 year old and a 10 year old to care for by himself.  The second basis for his waiver was that his wife's income should never have been included in the computation because they were separated at the time and that without his wife's income he met the income level under MAPR.

Throughout the pendency of the appeal the Veteran and his representative have stated that the repayment of the overpayment would cause the Veteran a financial hardship, that he would lose his house, and was suicidal over this situation.  The Board finds that there is no evidence that the Veteran lost his house.  In the December 2010 Supplemental Statement of the Case (SSOC) it was stated that the Veteran's debt has all been paid off using retroactive benefits since a November 2009 rating decision granted the Veteran a combined disability rating of 90% effective, June 10, 2002.  It was further concluded that since the Veteran was granted service connection as the greater benefit the resulting debt from the pension payments from June 10, 2002, and March 31, 2004, were removed.  Therefore, at this point there is no debt left to be repaid nor is there evidence that repaying the debt created a financial hardship for the Veteran and deprived him and/or his family basic necessities. 

The Board notes that the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).   The Board finds that the Veteran's statements throughout the pendency of the appeal have been inconsistent and the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

In July 2000 the Veteran was granted pension based on his report that the only income for him, his spouse, and his two dependent children was his income of $3,450.  However, the RO later discovered that the Veteran's spouse also received an income which put him over the income levels for pension; in April 2004 the RO determined that the Veteran and his spouse were no longer together and her income did not count at that point forward.  The Veteran has stated that he did not report his spouse's income because they were separated and did not live together.  However, the Veteran's tax returns from 2001, 2002, 2003, and 2004 show that he and his wife filed jointly.  In his March 2005 VA-9 Substantive Appeal he stated that he did not think that his wife's income should be counted because they split in 2001, she only made enough to sustain herself, and they only filed taxes together to get the larger refund, which they split.  

In the March 2005 Substantive Appeal he stated that they split in 2001; however, throughout the pendency of the appeal he has also stated that they tried to reconcile a few times, after failing to reconcile they permanently split in 2004, and the Veteran's representative stated in August 2005 that the Veteran and his spouse have not lived together since 2004.  In addition, the RO repeatedly requested an address for the Veteran's spouse and it was not until August 2005 that the Veteran's representative gave the RO an address that was not the Veteran's address. 

The Board finds that the Veteran's statements are not consistent and therefore not credible and until 2004 they held themselves out as a married couple as indicated by their tax forms.  In addition, in November 2005 the RO had a VA Field Service Representative conduct a field report, who went to the Veteran's home in Henrietta, Texas to determine the Veteran's marital relationship.  The field reporter concluded that he only talked to one resident who thought that they were still married and concluded that the Veteran's marital status could not be conclusively verified.  The Board finds that the evidence of record shows that they lived together until their separation in 2004, and held themselves out as a married couple, as evidenced by their taxes.  Therefore, the Veteran's spouse's income was correctly counted in determining the Veteran's eligibility to pension. 

In addition, the Veteran was notified by an August 15, 2000 letter that he was granted disability pension benefits and VA Form 21-8768, Disability Pension Award Attachment was enclosed.  In that attachment, the factors that would affect his right to receive benefits were listed; he was notified that he should immediately report any changes in income, marital status, or change to dependents and that the VA would exclude any amount which did not count.  The Veteran reported in August 2000 temporary employment and then submitted a letter from an employer about his income from temporary employment.  Therefore, the Board finds that the Veteran demonstrated he understood the letters and his duties in reporting any changes.  On this record, the Board finds that the Veteran initially should have been aware that he was to report all income from his employment, his spouse's employment, and his children's employment and he should have known he would have to eventually repay the government.  The Board also finds that the Veteran has failed to cooperate by not providing requested information or documentation necessary to accurately calculate the amount of pension benefits.  Thus, the Veteran is found to be the sole of cause of the overpayment in VA pension benefits paid based on reported income. 

Based on this record, without more information from the Veteran, the Board cannot find that it would be against the principles of equity and good conscience to require that the Veteran repay the overpayment of pension benefits in this case.  The Veteran's failure to provide accurate information about his spouse's income and living status is what created the overpayment of pension benefits and without evidence that they did not hold themselves out as a married couple prior to April 2004; her employment must be included in the calculations for pension benefits.  In addition, there is no evidence that the Veteran or his family was deprived of basic necessities during the period of repayment, as noted above, the Veteran has already repaid his overpayment debt. 

In balancing the equities, the Board finds that the Veteran would be unjustly enriched if the waiver were to be granted.  The Board also finds on this record that a waiver would unduly favor to the Veteran in light of his failure to cooperate and that the evidence is not so evenly balanced as to create doubt as to

	(CONTINUED ON NEXT PAGE)



any material issue or factor considered in reviewing this appeal.  Accordingly, the Board finds that the Veteran's request for waiver of recovery of overpayment of his VA pension benefits must be denied.  


ORDER

Waiver of recovery of pension overpayment in the amount of $33, 590.00 is denied. 




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


